EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Penny Caudle on 08 March 2021.
The application has been amended as follows:
1-8. (Canceled)
9. (Currently Amended) An information provision device, comprising:
processing circuitry configured to
acquire route condition information of a planned travel route of a moving body, the planned travel route including a plurality of sections, each of the plurality of sections representing a distance range from a position of the moving body and including a corresponding complexity level;
define a content of at least one piece of recommended operation information related to a device included in the moving body and a recommended output point in the planned travel route at which the at least one piece of recommended operation information is output;
determine a corresponding complexity level a section of the plurality of sections including the recommended output point using a static route 
determine another output point for the at least one piece of recommended operation information using determined corresponding complexity levels for 
acquire current route condition information of a travel route including a current position of the moving body excluding the planned travel route; 
determine a difficulty level of operation in the travel route of the moving body using a dynamic route condition out of the acquired current route condition information when the moving body is travelling on the planned travel route toward the another output point; and
switch an output method of the content of the at least one piece of recommended operation information at the another output point between a visual format and an audio format based on the determined difficultly level

10. (Previously Presented) The information provision device according to claim 9, wherein, in a case where the corresponding complexity level of each of the plurality of sections not including the recommended output point has been determined, the 

11. (Currently Amended) The information provision device according to claim 9, 

wherein, in a case where all the corresponding complexity levels of the section including the recommended output point and the plurality of sections are greater than or equal to the threshold value, the processing circuitry determines a corresponding complexity level of the travel route using a static route condition out of the acquired current route condition information; and
in a case where the corresponding complexity level of the travel route is less than the threshold value, the processing circuitry changes the content of the at least one piece of recommended operation information and determines [[said]] the another output point as a point in the travel route.

12. (Currently Amended) The information provision device according to claim 11, 



13. (Currently Amended) The information provision device according to claim 12, wherein the processing circuitry determines [[a]] the difficulty level of operation in the travel route using also the static route condition out of the acquired route condition information.

14. (Canceled) 

15. (Currently Amended) An information provision server, comprising:
a receiver to receive a current position of a moving body and route information of the moving body; 
processing circuitry configured to
acquire route condition information of a planned travel route of the moving body, the planned travel route including a plurality of sections, from the current position of the moving body and the route information of the moving body received by the 
define a content of at least one piece of recommended operation information related to a device included in the moving body and a recommended output point in the planned travel route at which the at least one piece of recommended operation information is output;
determine a corresponding complexity level a section of the sections including the recommended output point by using a static route condition out of the acquired route condition information and, in a case where the corresponding complexity level of the section including the recommended output point is greater than or equal to a threshold value, determine a corresponding complexity level of each of the plurality of sections not including the recommended output point in the planned travel route;
determine another output point for the at least one piece of recommended operation information using determined corresponding complexity levels for the plurality of sections not including the recommended output point;
acquire current route condition information of a travel route including a current position of the moving body excluding the planned travel route; 
determine a difficulty level of operation in the travel route of the moving body using a dynamic route condition out of the acquired current route condition information when the moving body is travelling on the planned travel route toward the another output point; and
the another output point between a visual format and audio format based on the determined difficultly level
a transmitter to transmit output control information of [[the]] an output control.

16. (Currently Amended) An information provision method, comprising:
acquiring route condition information of a planned travel route of a moving body, the planned travel route including a plurality of sections, each of the plurality of sections representing a distance range from a position of the moving body and including a corresponding complexity level;
defining a content of at least one piece of recommended operation information related to a device included in the moving body and a recommended output point in the planned travel route at which the at least one piece recommended operation information is output;
determining a corresponding complexity level a section of the sections including the recommended output point by using a static route condition out of the acquired route condition information and, in a case where the corresponding complexity level of the section including the recommended output point is greater than or equal to a threshold value,[[;]] determining a corresponding complexity level of each of the plurality of sections not including the recommended output point in the planned travel route; 
determining another output point for the at least one piece of recommended determined corresponding complexity levels for the plurality of sections not including the recommended output point; 
acquiring current route condition information of a travel route including a current position of the moving body excluding the planned travel route;
determining a difficulty level of operation in the travel route of the moving body using a dynamic route condition out of the acquired current route condition information when the moving body is travelling on the planned travel route toward the another output point; and
switching an output method for outputting the content of the at least one piece of recommended operation information at the another output point between a visual format and an audio format based on the determined difficultly level
ALLOWABLE SUBJECT MATTER
Claims 9-13 and 15-16 are pending and allowed.  Claims 9, 11-13 and 15-16 are currently amended.  Claims 1-8 and 14 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Kondo, US20160347327 (A1) teaches an autonomous vehicle driving assist system, method, and program that set a planned route of a vehicle, the planned route including an autonomous driving section where autonomous driving control of the vehicle is permitted, and set a transition exclusion section of the planned route where a transition from autonomous driving control to manual driving is determined to be difficult. The system, method, and program set a transition section of 
In regarding to independent claims 9 and 15-16, Kondo taken either individually or in combination with other prior art of record fails to teach or render obvious an information provision device, server and method, comprising: processing circuitry configured to acquire route condition information of a planned travel route of a moving body, the planned travel route including a plurality of sections, each of the plurality of sections representing a distance range from a position of the moving body and including a corresponding complexity level; define a content of at least one piece of recommended operation information related to a device included in the moving body and a recommended output point in the planned travel route at which the at least one piece of recommended operation information is output; determine a corresponding complexity level in a section of the plurality of sections including the recommended output point using a static route condition out of the acquired route condition information and, in a case where the corresponding complexity level of the section including the recommended output point is greater than or equal to a threshold value, determine a corresponding complexity level of each of the plurality of sections not including the recommended output point in the planned travel route; determine another output point for the at least one piece of recommended operation information using the determined corresponding complexity levels for level of the plurality of sections not including the recommended output point; acquire current route condition information of a travel route .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on M-F 9-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/HONGYE LIANG/Examiner, Art Unit 3667     

/YUEN WONG/Primary Examiner, Art Unit 3667